Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142295                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  VECTOR ENVIRONMENTAL                                                                                      Brian K. Zahra,
  GROUP, INC.,                                                                                                         Justices
            Plaintiff-Appellant,
  v                                                                  SC: 142295
                                                                     COA: 290844
                                                                     Genesee CC: 07-086861-CZ
  FIFTH THIRD BANK (MICHIGAN),
            Defendant-Appellee.

  _________________________________________/


        On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           y0829                                                                Clerk